MARY'S OPINION HEADING                                           



   NO. 12-03-00402-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


DONALD FOSTER,§
		APPEAL FROM THE 349TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

JOHNNY KIRKPATRICK, ET AL.,
APPELLEES§
		HOUSTON COUNTY, TEXAS



MEMORANDUM OPINION

PER CURIAM

	This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on October 16, 2003.  Thereafter, on October 31, 2003, Appellant filed a notice of appeal, which was
received by this court on December 1, 2003, but failed to contain the information required by Rule
25.1 (e), i.e., a certificate of service showing service on all parties to the trial court's judgment.  
	On December 2, 2003, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the notice
of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that unless
he filed an amended notice of appeal on or before January 2, 2004, the appeal would be referred to
the court for dismissal.  Tex. R. App. P. 42.3.   
	Appellant's deadline for amending his notice of appeal has passed, and he has neither
responded to this court's notice or filed an amended notice of appeal.  Since Appellant has failed to
correct his defective notice of appeal after notice, the appeal is dismissed for failure to comply with
the Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered January 14, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(PUBLISH)